13. European Financial Stability Facility and European Financial Stabilisation Mechanism and future actions (vote)
Before the vote:
(EL) Madam President, the procedural issue concerns the vote on Amendment 2. If Amendment 2 is passed, the original paragraph 14 lapses, because Amendment 2 applies to paragraph 14.
(DE) Madam President, as the coordinator for the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, I would like to make a comment on Amendment 6. I would like to call on my group to vote in favour of Amendment 6, in contrast to what appears on our voting recommendations. This is a mistake in the list. We should vote for Amendment 6 and this is likely to clarify the way in which we will vote now in a decisive situation.